DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Applicant’s arguments regarding the drawings have been fully considered and are persuasive. The appropriate drawings were submitted on June 12, 2020.

Response to Arguments
Applicant’s arguments with respect to claim(s) 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41 recites “a second transport module which is different from the first transport module and comprises a conveying pod and a connecting device for connecting the conveying pod with the flight module”. It is unclear if the conveying pod is of the first transport module or the second transport module, and if the flight module is the first or second. These will be interpreted as the second conveying pod and the second transport module. It is recommended that each instance of a component be labeled as “first” or “second” if it is a duplicate component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 19, 21-23, 25-26, 29-32, 37, and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20180141647 A1).
For claim 19, Suzuki discloses a vertical take-off and landing modular aircraft 10 for transporting people and/or loads within 25, wherein the aircraft comprises:
- a flight module components above shaft 21 comprising a plurality of drive units 12A-B and 13A-B arranged on a supporting framework structure 14, each drive unit comprising an electric motor 13 and one propeller 12 operatively connected to the electric motor;
- a transport module 25 and 21 comprising a conveying pod 25 and a connecting device 21 for connecting the conveying pod with the flight module, the connecting device comprising a longitudinally extended shaft 21, one end of which connects to the conveying pod connection between 21 and 25; and
- a coupling device, connecting portion 16 configured for coupling and decoupling the flight module Para 0033: “The connecting portion 16 is means for connecting the first mounting portion 25 to the arm portions 14A, 14B, 14C, and 14D via a support rod 21 and the center portion 15”, wherein for connecting the flight module to another end of the longitudinally extended shaft of the transport module top end a first part of the coupling device is arranged on the flight module as shown in annotated image below and a second part of the coupling device is arranged as a counterpart on the other end of the longitudinal shaft of the transport module as shown below.

    PNG
    media_image1.png
    458
    653
    media_image1.png
    Greyscale

For claim 21, Suzuki discloses the aircraft of claim 19, wherein the flight module and/or the transport module comprises the one or more air guiding devices flight module comprises rotary wings 12C and 12D.
For claim 22, Suzuki discloses the aircraft of claim 19, wherein an angle of incidence B of the one or more air guiding devices is variable angle changes between Fig. 5A and 5B relative to the transport module.
For claim 23, Suzuki discloses the aircraft of claim 19, wherein the flight module comprises a central unit 15.
For claim 25, Suzuki discloses the aircraft of claim 19, wherein the supporting framework structure of the flight module comprises framework struts Fig. 1: each of 14A-D comprises two struts connected to each other at node points connected at node points where the angle changes and wherein a number of drive units are arranged outside of the node points motors 13A-D located at the end of structures 14A-D, and not on nodes.
For claim 26, Suzuki discloses the aircraft of claim 19, wherein a number of drive units of the flight module are arranged concentrically around a center axis of the flight module Fig. 3.
For claim 29, Suzuki discloses the aircraft of claim 19, wherein the shaft 21 of the connecting device is designed in an elongated fashion to create a safety height clearance of the coupling device above the conveying pod the strut is elongated such that the coupling device has clearance from the propellers.
For claim 30, Suzuki discloses the aircraft of claim 19, wherein the shaft of the connecting device is substantially rotationally symmetrical shaft 21 is a rotational symmetrical rod and/or wherein the conveying pod of the transport module is rotatably asymmetrical and/or substantially drop-shaped.
For claim 31, Senkel discloses the aircraft of claim 19, wherein the coupling device 16 is designed as an articulated coupling device shown in Fig. 5B.
For claim 32, Suzuki discloses the aircraft of claim 19, wherein a tilt angle a of the flight module is variable shown in Fig 5B.
For claim 37, Suzuki discloses the aircraft of claim 19, wherein the aircraft further comprises a control unit which is arranged and designed to output a control signal to switch the drive units on or off Para 0034: “the control device of the rotary-wing aircraft 10 controls components of the rotary-wing aircraft 10 such as the power portions 13A, 13B, 13C, and 13D” and/or to open or close the coupling device and/or to set a tilt angle a of the flight module and/or to set an angle of incidence B of one or more air guiding devices comprised in the aircraft.
For claim 39, Suzuki discloses the aircraft of claim 19, wherein, in a coupled state, the transport module is arranged below the flight module Fig. 1.
For claim 40, Suzuki discloses the aircraft of claim 19, wherein the coupling device is designed as an automatic coupling device Para 0033: “The support rod 21 and the first mounting portion 25 are maintained in a state of being hung vertically downward from the rotary-wing aircraft 10 by the action of gravity regardless of the posture of the rotary-wing aircraft 10”; the coupling device 16 automatically aligns the rod 21 vertically by allowing for it to pivot with gravity.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 33, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Senkel (US 20150012154 A1).
For claim 24, Suzuki discloses the aircraft of claim 19, but fails to disclose that the flight module and/or the transport module further comprises a charging module.
However, Senkel teaches a flight module and/or a transport module further comprises a charging module Para 0086: “For example, the range extender 5' according to FIG. 7 can also be used in the construction according to FIG. 6, in order to charge the energy accumulators 5 in that construction”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Suzuki by including a charging module in the flight module as disclosed by Senkel. One of ordinary skill in the art would have been motivated to make this modification “in order to charge the energy accumulators 5” (Senkel, Para 0086).
For claim 33, Suzuki discloses the aircraft of claim 19, but fails to disclose that the supporting framework structure and/or the central unit and/or a number of the drive units comprises components which are made of fiber-reinforced composite or consist of fiber-reinforced composite and/or wherein the shaft and/or the conveying pod include fiber composite material or are made of fiber composite material.
However, Senkel teaches that a supporting framework structure and/or the central unit and/or a number of the drive units comprises components which are made of fiber-reinforced composite or consist of fiber-reinforced composite Fig. 9; Para 0093: “the blade roots 22 can be made from a fiber composite material”; Para 0093: “To set the elasticity in the area of the blade roots in a selective way, only unidirectional fibers are used there” and/or wherein the shaft and/or the conveying pod include fiber composite material or are made of fiber composite material.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Suzuki by constructing the blade roots from a fiber composite material as disclosed by Senkel. One of ordinary skill in the art would have been motivated to make this modification to use a high strength-to-weight ratio material to reduce weight of the aircraft.
For claim 35, Senkel discloses the aircraft of claim 33, wherein the fiber composite material comprises textile reinforcing elements and/or unidirectionally arranged reinforcing fibers as modified by Senkel - Para 0093: “To set the elasticity in the area of the blade roots in a selective way, only unidirectional fibers are used there”.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shibao (JP 2014240242 A).
For claim 27, Suzuki discloses the aircraft of claim 19, but fails to disclose that rotors of the propellers of some number of the drive units have different diameters.
However, Shibao teaches a VTOL aircraft with a plurality of drive units wherein the rotors of the propellers of some number of the drive units have different diameters Fig. 3B: diameter of inner propellers larger than diameter of outer propellers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Suzuki by having rotors of the propellers of some number of the drive units have different diameters as disclosed by Shibao. One of ordinary skill in the art would have been motivated to make this modification to provide different dynamics for different phases of flight or for different control purposes such as providing lift with larger propellers and control with smaller propellers: “The inner rotor units (RU1 1 to RU1 4) were mainly operated, and the attitude control of the airframe was mainly performed by operating the outer rotor units (RU21 to RU24)” (Shibao, Abstract).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Chen et al (US 20190127052 A1).
For claim 28, Suzuki discloses the aircraft of claim 19, but fails to disclose that the supporting framework structure of the flight module comprises framework struts, all or some of which have a hollow profile with an oval profile cross-section.
However, Chen teaches a VTOL aircraft with a supporting framework structure comprising framework struts, all or some of which have a hollow profile with an oval profile cross-section Para 0085: “Examples of cross-sectional shapes of the arms and/or landing gear may include circles, ellipses, ovals, squares, rectangles, trapezoids, parallelograms, pentagons, hexagons, octagons, crescents, “I” shapes, “H” shapes, “X” shapes, “T” shapes, “Y” shapes, “D” shapes, or any other regular or irregular polygonal shape. The arms may be hollow or solid”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Suzuki by constructing the framework with a hollow profile with an oval profile cross-section as disclosed by Chen. One of ordinary skill in the art would have been motivated to make this modification to save weight as well as to accommodate for example a cable duct, power electronics, control electronics, a power supply and/or motors to drive the rotors, and to have an oval profile for aerodynamic purposes.

Claim(s) 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Sudrow (US 3135481 A).
For claim 34, Senkel discloses the aircraft of claim 19, but fails to disclose that the transport module comprises fiber composite material or is made of fiber composite material.
However, Sudrow teaches and aircraft with a transport module 18 that comprises fiber composite material or is made of fiber composite material Col 2, lines 58-60: “comprises fiber composite material or is made of fiber composite material”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Suzuki by constructing the flight module at least partially of fiber composite material as disclosed by Sudrow. One of ordinary skill in the art would have been motivated to make this modification to use a high strength-to-weight ratio material to reduce the weight of the aircraft.

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki.
For claim 41, Suzuki discloses a combination for transporting people and/or loads with a vertical take-off and landing modular aircraft 10, wherein the combination comprises:
- a first flight module components above shaft 21 comprising a plurality of drive units 12A-B and 13A-B arranged on a supporting framework structure 141, each drive unit comprising an electric motor 13 and one propeller 12 operatively connected to the electric motor;
- a first transport module 25 and 21 comprising a conveying pod 25 and a connecting device 21 for connecting the conveying pod with the flight module, the connecting device comprising a longitudinally extended shaft 21, one end of which connects to the conveying pod connection between 21 and 25;
- a coupling device connecting portion 16 for connecting the first flight module to another end of the longitudinally extended shaft of the first transport module 16 connects flight module to top end of shaft 21.
Suzuki fails to disclose a second flight module which is different from the first flight module and comprises a plurality of drive units arranged on a supporting framework structure, each drive unit comprising an electric motor and one propeller operatively connected to the electric motor; and a second transport module which is different from the first transport module and comprises a conveying pod and a connecting device for connecting the conveying pod with the flight module, the connecting device comprising a longitudinally extended shaft, one end of which connects to the conveying pod.
However, the claims do not require any interaction between the first and second sets of flight module and transport module. As such, a mere duplication of the aircraft disclosed by Suzuki would read on the claim. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have two of the aircraft disclosed by Suzuki in order to have a back-up aircraft in case the first needs maintenance and in order to perform missions in different places simultaneously, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLIN ZOHOORI/               Examiner, Art Unit 3642                                                                                                                                                                                         
/MICHAEL H WANG/               Primary Examiner, Art Unit 3642